                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MATTHEW LEVI FAISON,

      Plaintiff,

v.                                                 Case No. 3:18cv2181-LC-CJK

JOHNNY FORD, et al.,

     Defendants.
________________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 24, 2018 (doc. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s motion to proceed in forma pauperis (doc. 2) is DENIED.
                                                             Page 2 of 2


      3.    This action is DISMISSED WITHOUT PREJUDICE under 28

U.S.C. § 1915(g).

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 5th day of November, 2018.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2181-LC-CJK
